EXHIBIT 10.33


 
FIFTH AMENDED AND RESTATED
SECURED REVOLVING LINE OF CREDIT NOTE




$25,000,000.00                                                                          Chicago,
Illinois
                                                                                  January
17, 2006


FOR VALUE RECEIVED, HURON CONSULTING GROUP INC., a Delaware corporation, HURON
CONSULTING SERVICES LLC, a Delaware limited liability company f/k/a Huron
Consulting Group LLC, and Speltz & Weiss LLC, a Delaware limited liability
company (each of the foregoing three entities are hereby collectively referred
to herein as the Borrower), jointly and severally promise to pay to the order of
LASALLE BANK NATIONAL ASSOCIATION (the “Bank”), at such place as Bank may from
time to time designate in writing, the principal sum of TWENTY-FIVE MILLION AND
NO/100 DOLLARS ($25,000,000.00), or such lesser principal sum as may then be
owed by Borrower to Bank hereunder. Any principal that is borrowed and repaid
hereunder may be borrowed again in accordance with the terms of this Note and
that certain Amended and Restated Loan and Security Agreement dated February 10,
2005 between Borrower and Bank, as amended by that certain Amendment of even
date herewith pursuant to which this Note is being delivered (the "Loan
Agreement"). Except as hereinafter provided, Borrower’s obligations and
liabilities to Bank under this Note (collectively, the “Borrower’s Liabilities”)
unpaid from time to time shall bear interest at the rate(s) hereinafter set
forth from the date advanced, disbursed or otherwise incurred until paid.


All outstanding principal shall be payable on or prior to May 10, 2006 (the
“Maturity Date”).


The amount of principal hereunder shall bear interest as provided in the Loan
Agreement.


In no event will the interest rate hereunder exceed that permitted by applicable
law. If any interest or other charge is finally determined by a court of
competent jurisdiction to exceed the maximum amount permitted by law, the
interest or charge shall be reduced to the maximum permitted by law, and the
Bank may credit any excess amount previously collected against the balance due
or refund the amount to the Borrower.


Any check, draft or similar item of payment by or for the account of Borrower
delivered to Bank on account of Borrower's Liabilities shall, provided the same
is honored by Bank and final settlement thereof is reflected by irrevocable
credit to Bank, be applied by Bank on account of Borrower's Liabilities in
accordance with Bank's funds availability schedule and in such order as Bank
shall determine in its sole discretion.


Borrower warrants and represents to Bank and covenants with Bank that Borrower
is not in the business of extending credit for the purpose of purchasing or
carrying margin stock (within the meaning of Regulation U issued by the Board of
Governors of the Federal Reserve System), and no proceeds represented by this
Note will be used to purchase or carry any margin stock or to extend credit to
others for the purpose of purchasing or carrying any margin stock.


This Note amends and restates that certain Fourth Amended and Restated Secured
Revolving Line of Credit Note (the "Prior Note") in the principal amount of
Twenty-Five Million and 00/100 Dollars ($25,000,000.00) dated May 17, 2005 made
by Borrower in favor of Bank. The indebtedness evidenced by the Prior Note is
continuing indebtedness, and nothing herein shall be deemed to constitute a
payment, settlement or novation of the Prior Note, or to release or otherwise
adversely affect any lien, mortgage or security interest securing such
indebtedness or any rights of Bank against any guarantor, surety or other party
primarily or secondarily liable for such indebtedness.


The occurrence of an Event of Default under the Loan Agreement shall constitute
an Event of Default under this Note.


Upon an Event of Default hereunder, Bank shall have the rights set forth in the
Loan Agreement. The acceptance by Bank of any partial payment made hereunder
after the time when any obligation under this Note becomes due and payable will
not establish a custom, or waive any rights of Bank to enforce prompt payment
hereof. Borrower and every endorser hereof waive presentment, demand and protest
and notice of presentment, protest, default, non-payment, maturity, release,
compromise, settlement, extension or renewal of this Note.


This Note and Borrower’s Liabilities hereunder are secured by all security
interests, mortgages, liens and encumbrances heretofore, now or hereafter
granted to Bank by Borrower in the Loan Agreement.


Collection fees and costs (including but not limited to reasonable attorneys'
fees and costs) incurred by Bank in connection with the collection or
enforcement of this Note will be payable in accordance with the Loan Agreement.


If any provision of this Note or the application thereof to any party or
circumstance is held invalid or unenforceable, the remainder of this Note and
the application of such provision to other parties or circumstances will not be
affected thereby and the provisions of this Note shall be severable in any such
instance.


This Note is submitted by Borrower to Bank at Bank’s principal place of business
and shall be deemed to have been made thereat. This Note shall be governed and
controlled by the laws of the State of Illinois as to interpretation,
enforcement, validity, construction, effect, choice of law and in all other
respects.


To induce Bank to accept this Note, Borrower irrevocably agrees that, subject to
Bank's sole and absolute election, all actions or proceedings in any way, manner
or respect, arising out of or from or related to this Note, shall be litigated
in courts having situs within Cook County, Illinois. Borrower hereby consents
and submits to the jurisdiction of any local, state or federal court located
within said county and state. Borrower hereby waives any right Borrower may have
to transfer or change the venue of any litigation brought against Borrower by
Bank in accordance with this paragraph.


[SIGNATURE PAGE FOLLOWS]

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the undersigned has executed this Note as of the
date first above written.




HURON CONSULTING GROUP INC., a
Delaware corporation


By: /s/ Daniel P. Broadhurst   
Name: Daniel P. Broadhurst
Title: VP of Operations / Asst. Secretary


By: /s/ Natalia Delgado    
Name: Natalia Delgado
Title: General Counsel / Corporate Secretary




HURON CONSULTING SERVICES LLC, a
Delaware limited liability company f/k/a
Huron Consulting Group LLC


By: /s/ Daniel P. Broadhurst   
Name: Daniel P. Broadhurst
Title: VP of Operations / Asst. Secretary


By: /s/ Natalia Delgado    
Name: Natalia Delgado
Title: General Counsel / Corporate Secretary




SPELTZ & WEIS LLC
By: Huron Consulting Group Inc., its manager


By: /s/ Daniel P. Broadhurst   
Name: Daniel P. Broadhurst
Title: VP of Operations / Asst. Secretary


By: /s/ Natalia Delgado    
Name: Natalia Delgado
Title: General Counsel / Corporate Secretary
 